                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL DEGROAT, et al.,

     Plaintiffs,                                   NO. 3:16-CV-01186

             v.                                    (JUDGE CAPUTO)
DEREK FELSMAN, et al.,

     Defendants.

                                        ORDER
     NOW, this 15th day of February, 2019, IT IS HEREBY ORDERED that:
     (1)    The Motion for Summary Judgment filed by Defendants Derek Felsman, Brett
            Ast, and Michael Oakes (Doc. 89) is GRANTED in part and DENIED in part.
            (A)     Judgment is ENTERED in favor of the Defendants and against the
                    Plaintiffs on Count I of the Third Amended Complaint (Failure to
                    Intervene) (Doc. 101).
            (B)     The Motion is DENIED in all other respects.
     (2)    This matter is placed on the June 2019 Trial List.


                                                 /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
